     8:20-cr-00199-JFB-SMB Doc # 19 Filed: 10/05/20 Page 1 of 1 - Page ID # 36




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   8:20CR199

       vs.
                                                                     ORDER
SAMMIE ODELL RANSON JR.,

                       Defendant.


       This matter is before the court on Defendant's Unopposed Motion to Continue Deadline
for Filing Pretrial Motions out of Time and to Continue Trial Date [16]. For good cause shown, I
find that the motion should be granted. Defendant will be given an approximate 30-day
extension. Pretrial Motions shall be filed by October 19, 2020.
       IT IS ORDERED:
       1.      Defendant's Unopposed Motion to Continue Deadline for Filing Pretrial Motions
out of Time and to Continue Trial Date [16] is granted. Pretrial motions shall be filed on or
before October 19, 2020.
2.     The ends of justice have been served by granting such motion and outweigh the interests
of the public and the defendant in a speedy trial. The additional time arising as a result of the
granting of the motion, i.e., the time between September 15, 2020 and October 19, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 5th day of October, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
